UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] Form 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 22, 2010 Cascade Financial Corporation (Exact name of registrant as specified in its charter) Washington (State of incorporation or organization) 000-25286 (Commission File Number) 91-1661954 (I.R.S. Employer Identification No.) 2828 Colby Avenue Everett, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(425) 339-5500 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01Other Events On March 22, 2010, Cascade Financial Corporation replied to the letter from Gary F. Linden of the law firm of Helsell Fetterman LLP, attorney for Craig Skotdal and the other members of the shareholder group identified in the Schedule 13D filed with the SEC on March 2, 2010 (the “Skotdal Group”). A copy of the letter is furnished as Exhibit 99.1 to this Report. The information in this Form 8-K and the attached Exhibit shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits (d)Exhibits 99.1Letter dated March 22, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CASCADE FINANCIAL CORPORATION (Registrant) March 22, 2010 /s/ Carol K. Nelson (Date) Carol K. Nelson
